DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to the amendments filed on 12/20/2021. Claims 1, 10, and 19 have been amended. Claims 7-8, and 16-17 are canceled. Claims 1-6, 9-15, and 18-20 are currently pending and have been considered below.

Response to Arguments
Applicant’s arguments, see page 8, filed 12/20/2021, with respect to the rejection of claims 1-9 under 35 U.S.C. 112(b) have been considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s arguments, see pages 8-10, filed 12/20/2021, with respect to the rejections of claims 1-20 under 35 U.S.C. 103, have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

Claim Objections
Claims 1, 10, and 19 are objected to because of the following informalities:  
Claim 1 recites the limitation “a first instance of a secondary application” in lines 13-14. It should read “the first instance of the secondary application.” 
Claim 1 recites the limitation “a second instance of the secondary application” in line 22. It should read “the second instance of the secondary application.”
Claim 10 recites the limitation “a second instance of the secondary application” in line 18. It should read “the second instance of the secondary application.”
the first instance of the secondary application.” 
Claim 19 recites the limitation “a second instance of the secondary application” in line 22. It should read “the second instance of the secondary application.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 10-11, 13-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson et al. (US10,013,529 B1; hereinafter, “Swanson”) in view of Henderson et al. (US 2011/0055291 A1; hereinafter, “Henderson”).

Regarding claim 1:
Swanson teaches:
A computer-implemented method (claim 1 --- A method) comprising: 
(Col. 9: workbench software (i.e., a workbench application --- which teaches a primary application) includes a web interface (--- which teaches a user interface) configured to allow a user to access, modify, and save data from multiple disparate applications; claim 1: (l) receiving, from the user via one or more input devices … input corresponding to editing of a first data item (--- which also teaches a selection of a record) associated with a particular patient forming part of the first electronic healthcare data displayed in the web interface of the web application; Col. 10: FIG. 12, if a user determines that John Doe's weight (--- which also teaches a selection of a record (i.e., John Doe's record)) … edit this value via the workbench application) …; 
receiving by the primary application one or more aspects of the record from … (claim1: (h) receiving, by the web application (--- a web application corresponds to the workbench software, thus which teaches the primary application), electronic healthcare record data (--- which teaches the record) from … application; Col. 10: FIG. 12 illustrates a generalized example of … data … for display in a workbench application … (--- in Fig. 12, John Doe’s height, weight, Blood type, age, and gender teaches one or more aspects of the record); 
displaying by the primary application on the user interface of the primary application at least one of the one or more aspects of the record (Col. 10: FIG. 12 illustrates a generalized example of … data … for display in a workbench application … (---Fig. 12 shows a user interface is displaying John Doe’s height, weight, Blood type, age, and gender, which teaches displaying at least one of the one or more aspects of the record); 
opening, by the primary application, a session with a first instance of a secondary application using at least one credential associated with access to the user interface (claim 1: (a) displaying, to a user via an electronic display associated with an electronic device, a login interface of a web application… (b) … input corresponding to entry of first authentication credentials; (d) automatically looking up second authentication credentials stored in association with an account of the user (-- which teaches using at least one credential associated with access to the user interface) …; (e) automatically authenticating, by the web application (-- which teaches the primary application) with a running instance of the first EHR software application (-- which teaches a first instance of a secondary application; here, instance of the first HER teaches a first instance; and the first EHR software application and a second EHR software application collectively teaches a secondary application) … (h) receiving, by the web application, electronic healthcare record data from the first EHR software application (-- here, authenticating and receiving record data teaches opening a session); 
receiving by the primary application from a first instance database associated with a first instance of a secondary application a first additional aspect associated with the record from the first database (claim1: (h) receiving, by the web application (-- the web application corresponds to the workbench software, thus which teaches the primary application), electronic healthcare record data (--- which teaches the record) from the first EHR software application; Col. 10: FIG. 12 illustrates a generalized example of … data from a first application/database (--- which teaches from the first instance database associated with a first instance of a secondary application) listing height (--- which teaches the first additional aspect associated with the record from the first database) in feet and inches … FIG. 12, if a user determines that John Doe's weight (--- which corresponds to the record from the first database) … edit this value via the workbench application (--- Notes that Figs. 12 and 13 shows combined data from first and second applications. For example, data from first application is shown in Fig. 4, and data from second application is shown Fig. 6; Hereinafter, referring to Fig. 12 also refers to Fig. 13); 
displaying by the primary application on the user interface of the primary application the first additional aspect associated with the record from the first database (Col. 10: FIG. 12 illustrates an exemplary interface for such a workbench application displaying data loaded from the applications previously illustrated in FIGS. 3-6; claim 1: (ii) displaying, within a first frame of the web application, the native interface of the first EHR software application); 
receiving by the primary application through the user interface of the primary application a selection to switch to a second instance of the secondary application (claim1: (o) receiving, at the web interface from the user via one or more input devices (--- which teaches receiving by the primary application through the user interface of the primary application) associated with the electronic device, input corresponding to engagement with one or more interface elements (-- which teaches a selection to switch) of the web interface; (p) in response to the receipt of input corresponding to engagement … (iii) effecting navigation, by the web application … of the second EHR software application (-- which teaches switch to a second instance of the secondary application); Notes that Fig. 12 shows that the acute database and the ambulatory database can be selected by clicking a check box, which also teaches a selection to switch; Here, when selecting the acute database, the data as in Fig. 4 would be displayed (i.e., a first frame), and when selecting the ambulatory database, the data as in Fig. 6 would be displayed (i.e., a second frame)); 
in response to receiving the selection to switch to the second instance of the secondary application (claim1: (p) in response to the receipt of input corresponding to engagement with one or more interface elements): … opening by the primary application a session with a second instance of the secondary application using at least one credential associated with access to the user interface (claim 1: (f) automatically looking up third authentication credentials stored in association with an account of the user (-- which teaches using at least one credential associated with access to the user interface) …; (g) automatically authenticating, by the web application (-- which teaches the user interface), with a running instance of the second EHR software application (-- which teaches a second instance of the secondary application; here, instance of the second HER teaches a second instance; and the first EHR software application and a second EHR software application collectively teaches the secondary application) … (i) receiving, by the web application, electronic healthcare record data from the second EHR software application; here, authenticating and receiving record data teaches opening a session), and receiving by the primary application from a second instance database associated with the second instance of the secondary application, a second additional aspect associated with the record from the first database (claim1: (i) receiving, by the web application (-- the web application corresponds to the workbench software, thus which teaches the primary application), electronic healthcare record data (--- which teaches the record) from the second EHR software application; Col. 10: FIG. 12 illustrates a generalized example of … data from a second application/database (--- which teaches the second instance database associated with the second instance of the secondary application) listing height (--- here, age, gender, etc. teaches the second additional aspect associated with the record from the first database) in inches … FIG. 12, if a user determines that John Doe's weight (--- which corresponds to the record from the first database) … edit this value via the workbench application; Here, when selecting the acute database, the data as in Fig. 4 would be displayed (i.e., a first frame), and when selecting the ambulatory database, the data as in Fig. 6 would be displayed (i.e., a second frame)); and 2 of 11App. No. 16/169,235Attorney Docket No. 030730-4066US1 
displaying by the primary application on the user interface of the primary application the second additional aspect associated with the record from the first database … (Col. 10: FIG. 12 illustrates an exemplary interface for such a workbench application displaying data loaded from the applications previously illustrated in FIGS. 3-6; claim 1: (iv) displaying, within a second frame of the web application, the native second interface of the second EHR software application).
Swanson does not exactly describes that:
in response to receiving the selection to switch to the second instance … closing … the session with the first instance …;
…

Swanson’s background of the invention teaches:
in response to receiving the selection to switch to the second instance … closing … the session with the first instance … (Col. 2: if a user wants to see data from multiple electronic healthcare record software applications (-- that is, to see data from a second application/database, which suggests the selection to switch to the second instance) …, he or she typically has to close one UI (-- that is, close a first application/database, which teaches closing the session with the first instance) …, and open a second UI);
…
displaying … the second additional aspect … in place of the first additional aspect … (Col. 2: if a user wants to see data from multiple electronic healthcare record software applications at the same time (say to compare records for consistency), he or she typically has to close one UI, … and open a second UI; Fig. 12 shows that the acute database and the ambulatory database can be selected by clicking a check box. --- Here, when only the acute database is selected (i.e., open a first UI), a first frame corresponding to Fig. 4 would be displayed in Fig. 12. After that, when deselecting the acute database and selecting only the ambulatory database (i.e., open a second UI), a second frame corresponding to Fig. 6 would be displayed in Fig. 12 in place of the first frame, which teaches in place of the first additional aspect).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Swanson’s system by enhancing Swanson’s system to additionally close the session by the workbench application with the first application, as taught in the background of the invention of Swanson, in order to reduce the internet traffic by holding a session only with an application in which a user wants to see data. 
Swanson is silent about:

receiving … one or more aspects of the record from the first database.
Henderson teaches:
… wherein the record is stored in a first database that is associated with the primary application (FIGs. 1 and 3 & para. [0014], [0016], [0020], [0030], [0032]: --- Notes that the interface access module 112 collectively with the data interface 118 corresponds to a user interface; client computer 105 includes an interface access module 112, which corresponds to a primary application; a first data set 108A (i.e., 304A in Fig. 3) corresponds to the record; the first database 104A teaches a first database; here, the first data set 108A (i.e., 304A in Fig. 3) is stored in the first database 104A; Fig. 1 shows that a first data set 108A is connected to the client computer 105 and the merger server computer 103, which teaches a first database that is associated with the primary application, here the term “associated” is interpreted as having any connection); 
receiving … one or more aspects of the record from the first database (FIGs. 1 and 3 & para. [0031]: Each of the rows 306 may correspond to an aspect of subscriber data retrieved from the server computers 102; para. [0016]: the first server computer 102A includes a first database 104A and a first interface 110A. The first database 104A includes a first data set 108A. --- It is noted that aspects (306A to 306N) of first server 102A in FIG. 3 teaches one or more aspects of the record; the first database 104A teaches the first database; displaying the aspects implies receiving one or more aspects).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Swanson’s system by enhancing Swanson’s system to provide a database in the workbench application and store a data set related to users, as taught by Henderson, in order to manage at least user’s basic information, such as name and telephone number. 


Regarding claim 2:
Swanson in view of Henderson teaches:
The computer-implemented method of claim 1.
Swanson further teaches:
wherein the user interface is a front-end for the first database (Col. 9: workbench software includes a web interface configured to allow a user to access, modify, and save data from multiple disparate applications. --- It is noted that a web interface teaches a front-end interface).

Regarding claim 4:
Swanson in view of Henderson teaches:
The computer-implemented method of claim 1.
Swanson is silent about:
wherein the record is a contact record.
Henderson teaches:
wherein the record is a contact record (para. [0030]: … the first column 304A may correspond to the first server computer 102A; para. [0032]: For example, along the first row 306A, the entries, such as entry 308, display the same telephone number across each of the columns 304. --- It is noted that entry 308 teaches a telephone number, the first data set 108A teaches the first record; and thus the first data set 304A teaches a contact record).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Swanson’s system by enhancing Swanson’s 
The motivation is to utilize the contact information as a key word for searching additional user’ information from other database and use it when providing information to users. 

Regarding claim 5:
Swanson in view of Henderson teaches:
The computer-implemented method of claim 1.
Swanson further teaches:
wherein the first additional aspect associated with the record from the first database is stored in a record in the first instance database that is linked to the record from the first database (claim1: (h) receiving, by the web application, electronic healthcare record data (--- which teaches the record) from the first EHR software application; Col. 10: FIG. 12 illustrates a generalized example of … data from a first application/database (--- which teaches stored in a record in the first instance database) listing height (--- which teaches the first additional aspect) in feet and inches;--- Notes that as shown in Fig. 1, the first application/database is linked to the workbench application as stated in the rejection of claim 1).

Regarding claim 6:
Swanson in view of Henderson teaches:
The computer-implemented method of claim 1.
Swanson further teaches:
wherein the second additional aspect associated with the record from the first database is stored in a record in the second instance database that is linked to the record from the first database (claim1: (i) receiving, by the web application, electronic healthcare record data (--- which teaches the record) from the second EHR software application; Col. 10: FIG. 12 illustrates a generalized example of … data from a second application/database (--- which teaches the second instance database stored in a record in the second instance database) listing height (--- here, age, gender, etc. teaches the second additional aspect) in inches; --- Notes that as shown in Fig. 1, the second application/database is linked to the workbench application as stated in the rejection of claim 1).

Regarding claim 10:
Claim 10 recites a computer-implemented system which corresponds to a computer-implemented method of claim 1, and contains additionally: 
one or more storage devices; and 
a processor… 
However, Henderson further teaches:
one or more storage devices (para. [0016]: The first database 104A, the second database 104B, and the third database 104C may be collectively referred to as databases 104); and 
a processor (para. [0041]: The processing unit 502 may be a standard central processor that performs arithmetic and logical operations). 
Therefore claim 10 is rejected by applying the same rationale used to reject claim 1 above and the teachings discussed above.

Regarding claim 11:
Claim 11 recites the computer-implemented system which corresponds to the computer-implemented method of claim 2, and contains no additional limitations. Therefore claim 11 is rejected by applying the same rationale used to reject claim 2 above.

Regarding claim 13:


Regarding claim 14:
Claim 14 recites the computer-implemented system which corresponds to the computer-implemented method of claim 5, and contains no additional limitations. Therefore claim 14 is rejected by applying the same rationale used to reject claim 5 above.

Regarding claim 15:
Claim 15 recites the computer-implemented system which corresponds to the computer-implemented method of claim 6, and contains no additional limitations. Therefore claim 15 is rejected by applying the same rationale used to reject claim 6 above.

Regarding claim 19:
Claim 19 recites a system which corresponds to a computer-implemented method of claim 1, and contains additionally: 
one or more computers and one or more storage devices storing instructions which are operable, when executed by the one or more computers, to cause the one or more computers to perform operations …
However, Henderson further teaches:
one or more computers and one or more storage devices storing instructions which are operable, when executed by the one or more computers, to cause the one or more computers to perform operations … (para. [0005]: a computer-readable medium having instructions stored thereon for execution by a processor to perform a method for displaying data from multiple server computers is provided; para. [0016]: The first database 104A, the second database 104B, and the third database 104C may be collectively referred to as databases 104). 
Therefore claim 19 is rejected by applying the same rationale used to reject claim 1 above and the teachings discussed above.

Regarding claim 20:
Claim 20 recites the computer-implemented system which corresponds to the computer-implemented method of claim 1, and contains no additional limitations. Therefore claim 20 is rejected by applying the same rationale used to reject claim 1 above.

Claims 3, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson et al. (US10,013,529 B1; hereinafter, “Swanson”) in view of Henderson et al. (US 2011/0055291 A1; hereinafter, “Henderson”), and further in view of Engelking (US 2016/0127358 A1; hereinafter, “Engelking”).

Regarding claim 3: 
Swanson in view of Henderson teaches:
The computer-implemented method of claim 1, wherein the first database is part of a first database system … 
Swanson further teaches:
...
wherein the first instance database and second instance database are part of a secondary database system (Fig. 1: The software preferably allows for easy retrieval and presentation of data from two or more applications and/or databases together (-- which teaches a secondary database system), and subsequent storage of all data in the appropriate application/database, as schematically illustrated in FIG. 1; -- here, a first application and/or database teaches the first instance database, and a second application and/or database teaches the second instance database, and two applications and/or databases are part of more applications and/or databases).
Swanson in view of Henderson is silent about:
wherein … a first database system that is multi-tenanted …
Engelking teaches:
wherein … a first database system that is multi-tenanted … (para. [0046]: The term “multi-tenant database system” can refer to those systems in which various elements of hardware and software of a database system may be shared by one or more customers. For example, a given application server may simultaneously process requests for a great number of customers, and a given database table may store rows of data such as feed items for a potentially much greater number of customers; para. [0075]: system 16 is multi-tenant, wherein system 16 handles storage of, and access to, different objects, data and applications across disparate users and organizations. --- It is noted that in FIG. 1, the first server computer 102A, the client computer 105 and the merger server computer 103, collectively, teaches a first database system; the system teaches multi-tenanted).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Swanson in view of Henderson’s system by enhancing Swanson in view of Henderson’s system to be configured as a multi-tenant database system, as taught by Engelking, in order to allow one or more users to share various elements of hardware and software of a database system.
The motivation is to allow a given application server to simultaneously process requests for a great number of users, and a given database table to store rows of data such as feed items for a potentially much greater number of users.

Regarding claim 12:
.

Claims 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson et al. (US10,013,529 B1; hereinafter, “Swanson”) in view of Henderson et al. (US 2011/0055291 A1; hereinafter, “Henderson”), and further in view of Chan et al. (US 8,600,799 B2; hereinafter, “Chang”).

Regarding claim 9: 
Swanson in view of Henderson teaches:
The computer-implemented method of claim 1.
Swanson further teaches:
…
the first additional aspect associated with the record from the first database is stored in a record in the first instance database that is linked to the record from the first database (claim1: (h) receiving, by the web application, electronic healthcare record data (--- which teaches the record) from the first EHR software application; Col. 10: FIG. 12 illustrates a generalized example of … data from a first application/database (--- which teaches stored in a record in the first instance database) listing height (--- which teaches the first additional aspect) in feet and inches; --- Notes that as shown in Fig. 1, the first application/database is linked to the workbench application as stated in the rejection of claim 1) wherein the record from the first instance database … comprising data related to the individual for a first business unit of an organization (Figs. 4, 12 and 13 & Col. 9: a user can access records stored in the acute care EMR application (-- which teaches data related to the individual for a first business unit of an organization), as illustrated in FIG. 4), and 
(claim1: (i) receiving, by the web application, electronic healthcare record data (--- which teaches the record) from the second EHR software application; Col. 10: FIG. 12 illustrates a generalized example of … data from a second application/database (--- which teaches the second instance database stored in a record in the second instance database) listing height (--- here, age, gender, etc. teaches the second additional aspect) in inches; --- Notes that as shown in Fig. 1, the second application/database is linked to the workbench application as stated in the rejection of claim 1) wherein the record from the second instance database … comprising data related to the individual for a second business unit of the organization (Figs. 6, 12 and 13 & Col. 9: the user then also access data from the ambulatory care EMR application (-- which teaches data related to the individual for a second business unit of an organization), as illustrated in FIG. 6).
Swanson is silent about:
wherein the record from the first database is a contact record comprising contact information for an individual.
wherein the record from the first … database is a prospect record …,
wherein the record from the second … database is a prospect record…
Henderson further teaches:
wherein the record from the first database is a contact record comprising contact information for an individual (para. [0030]: … the first column 304A may correspond to the first server computer 102A; para. [0032]: For example, along the first row 306A, the entries, such as entry 308, display the same telephone number across each of the columns 304. --- It is noted that entry 308 teaches a telephone number, the first data set 108A teaches the first record; and thus the first data set 304A teaches a contact record).
The motivation for claim 4 is applicable for claim 9.
Swanson in view of Henderson is silent about:
wherein the record from the first … database is a prospect record …,
wherein the record from the second … database is a prospect record…
Chang teaches:
wherein the record from the first … database is a prospect record … (col. 8, ll. 55-61: With reference now primarily to FIG. 6, the positions view UI display 601 includes, in one embodiment, the organization tree applet 403, as well as a positions list applet 603 and a position form applet 605 to receive a user input to define at least one position (see, e.g., block 309, FIG. 3) associated with the territory (e.g., the US Territory record 515) described above. --- It is noted that a position form applet 605 corresponds to a prospect record related to the individual),
wherein the record from the second … database is a prospect record… (col. 8, ll. 55-61: With reference now primarily to FIG. 6, the positions view UI display 601 includes, in one embodiment, the organization tree applet 403, as well as a positions list applet 603 and a position form applet 605 to receive a user input to define at least one position (see, e.g., block 309, FIG. 3) associated with the territory (e.g., the US Territory record 515) described above. --- It is noted that a position form applet 605 corresponds to a prospect record related to the individual).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Swanson in view of Henderson’s system by enhancing Swanson in view of Henderson’s data set to include a prospect record, as taught by Chang, in order to enrich the member’ information for better matching the member’s data across the multiple databases. 
The motivation is to effectively search related data using more information from the multiple databases.

Regarding claim 18:
Claim 18 recites the computer-implemented system which corresponds to the computer-implemented method of claim 9, and contains no additional limitations. Therefore claim 18 is rejected by applying the same rationale used to reject claim 9 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brewinski (US 2019/0197153 A1) discloses an electronic processor configured to receive, via the user interface, a first selection of one of the plurality of data fields from the first list and a second selection of a criterion for one of the plurality of data fields from the first list. The electronic processor is configured to automatically build the query statement for the database. The electronic processor is further configured to execute the query statement on the database and output results of executing the query statement.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WANSIK YOU whose telephone number is (571)270-3360.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571)-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.Y./Examiner, Art Unit 3664                                                                                                                                                                                                        


/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491